07/11/2017


                                            DA 17-0085
                                                                                          Case Number: DA 17-0085

                  IN THE SUPREME COURT OF THE STATE OF MONTANA

                                          2017 MT 172N



IN RE THE ADOPTION OF:

L.R.B.,

               A minor,

IN RE THE ADOPTION OF:

D.W.B,

              A minor,

         by

WARREN REEVES,

              Petitioner and Appellant.



APPEAL FROM:             District Court of the Fifth Judicial District,
                         In and For the County of Madison, Cause Nos. DA 29-2016-4 and
                         DA 29-2016-5
                         Honorable Loren Tucker, Presiding Judge

COUNSEL OF RECORD:

                For Appellant:

                         Thomas J. Karem, Attorney at Law, Bozeman, Montana

                For Appellee:

                         Jonathan Bentley (Self-Represented), DeBary, Florida


                                                     Submitted on Briefs: June 14, 2017
                                                                Decided: July 11, 2017


Filed:

                         __________________________________________
                                           Clerk
Justice James Jeremiah Shea delivered the Opinion of the Court.


¶1     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2     Warren Reeves appeals an order by the Fifth Judicial District Court, Madison

County, denying his petition to terminate parental rights and denying his petition to adopt

minor children L.R.B. and D.W.B. We address whether the District Court abused its

discretion by denying Reeves’ petition to terminate parental rights. We reverse and

remand for further proceedings.

¶3     K.R. (Mother) and J.B. (Father) separated in October 2009.         At the time of

separation, L.R.B. was two years old and Mother was pregnant with D.W.B. On May 13,

2010, Mother and Father’s marriage was legally dissolved. In July 2011, Mother married

Reeves and, since that time, L.R.B. and D.W.B. have lived with Mother and Reeves. As

of January 2017, Father owed $11,000 in child support, which amounts to nineteen

missed support payments. Since the divorce, Father has had limited contact with the

children, occasionally Skyping them, and only rarely visiting in person. After a hearing,

the District Court issued an order denying Reeves’ petition to terminate Father’s parental

rights and adopt the children. The District Court concluded that while Father’s conduct is

concerning and problematic, he has not abandoned the children.


                                            2
¶4     We review a district court’s decision on whether to terminate parental rights for

abuse of discretion. In re Adoption of A.W.S., 2016 MT 194, ¶ 16, 384 Mont. 278, 377
P.3d 1201. Abuse of discretion occurs when a district court “acts arbitrarily without

conscientious judgment or exceeds the bounds of reason.” In re J.W.M., 2015 MT 231,

¶ 11, 380 Mont. 282, 354 P.3d 626.

¶5     Reeves sought termination of Father’s parental rights pursuant to §§ 42-2-607

and -608, MCA. Reeves argued that Father is able to financially support his children but

has failed to do so, termination is in the best interests of the children, Father is unwilling

to establish and maintain contact with the children, Father poses a substantial risk of

harm to the children, and failure to terminate Father’s parental rights would be to the

detriment of the children.     On appeal, Reeves argues the District Court abused its

discretion by failing to produce findings of fact and conclusions of law sufficient to

support its denial of his petition. We agree.

¶6     When deciding whether to terminate parental rights pursuant to §§ 42-2-607

and -608, MCA, a district court “must make specific factual findings.” In re J.W.M.,

¶ 12. In this case, the District Court issued a two-page order denying Reeves’ petition.

The order did not include findings of fact or conclusions of law with respect to several of

Reeves’ § 42-2-608, MCA, arguments. In support of its ultimate determination to deny

Reeves’ petition, the District Court noted that Father has significant faults, and is derelict

in his support of the children, but offers no specific findings of fact with respect to

whether termination is in the best interest of the children, whether Father is willing to

maintain contact with the children, whether Father poses a risk of harm to the children, or

                                                3
whether denying Reeves’ petition to terminate parental rights would be detrimental to the

children. The District Court abused its discretion by not making specific findings of fact.

We reverse the order of the District Court and remand for a new hearing1 and for the

District Court to make specific findings of fact and conclusions of law.

¶7     We have determined to decide this case pursuant to Section I, Paragraph 3(c) of

our Internal Operating Rules, which provides for memorandum opinions. In the opinion

of the Court, the case presents a question controlled by settled law or by the clear

application of applicable standards of review. The District Court’s ruling was an abuse

of discretion.

¶8     We reverse and remand.


                                                    /S/ JAMES JEREMIAH SHEA


We Concur:

/S/ MIKE McGRATH
/S/ MICHAEL E WHEAT
/S/ LAURIE McKINNON
/S/ JIM RICE




1
  Since the order on appeal was issued, the District Court Judge presiding over the matter has
retired. It is therefore necessary to remand for a new hearing to the current District Court Judge
since there is a new finder of fact to whom the evidence will be presented.
                                                4